___________

                                    No. 95-2924
                                    ___________

John Lee Ivy,                            *
                                         *
              Appellant,                 *
                                         *   Appeal from the United States
     v.                                  *   District Court for the
                                         *   Eastern District of Missouri.
United States of America,                *
                                         *           [UNPUBLISHED]
              Appellee.                  *


                                    ___________

                     Submitted:     April 3, 1996

                           Filed:   April 12, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     John Lee Ivy appeals the District Court's1 denial of his 28 U.S.C.
§ 2255 motion, in which he argued that his criminal conviction constituted
double jeopardy because of a previous civil forfeiture.      We affirm as the
motion, files, and records conclusively show Ivy was not entitled to
relief.   See United States v. Duke, 50 F.3d 571, 576 (8th Cir.) (standard
of review), cert. denied, 116 S. Ct. 224 (1995); United States v. Sykes,
73 F.3d 772, 773-74 (8th Cir. 1996) (defendant who did not contest civil
forfeiture was not party to forfeiture proceeding and therefore was not
placed in prior jeopardy); United States v. Clementi, 70 F.3d 997, 999-1000
& n.4 (8th Cir. 1995).




      1
       The Honorable Stephen N. Limbaugh, United States District
Judge for the Eastern District of Missouri.
A true copy.


     Attest:


           CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-